DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             ERIC WATKINS,
                               Appellant,

                                   v.

                   ARNOLD S. ZAGER, M.D., P.A.,
                            Appellee.

                             No. 4D20-2768

                         [November 18, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. CACE 19-25840.

  Eric Watkins, Sunrise, pro se.

  Diane H. Tutt of Conroy Simberg, Hollywood, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GERBER and LEVINE, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.